            Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 1 of 14




                                                          THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
     MARK HOFFMAN, on behalf of himself and all
 9   others similarly situated,
                                                           NO. 3:19-cv-05960-MJP
10
                                    Plaintiff,
                                                           SECOND AMENDED COMPLAINT—
11                                                         CLASS ACTION
            vs.
12
                                                            DEMAND FOR JURY TRIAL
     HEARING HELP EXPRESS, INC.,
13   TRIANGULAR MEDIA CORP.,
14   LEADCREATIONS.COM, LLC and LEWIS
     LURIE,
15
                                    Defendants.
16

17

18

19          Mark Hoffman, individually and on behalf of others similarly situated, alleges the
20   following against Defendant Hearing Help Express, Inc., Leadcreations.com, LLC, Triangular
21   Media Corp., and Lewis Lurie.
22                                     I. NATURE OF ACTION

23          1.      From at least May through September 2019, Mark Hoffman received

24   telemarketing calls on his cellular phone placed by or on behalf of Hearing Help Express, Inc.

25   seeking to sell their hearing aid products to him.

26

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 1                             Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 2 of 14




 1           2.      The calls were placed using an automatic telephone dialing system (“ATDS”) in

 2   violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

 3           3.      Triangular Media Corp. (which is owned and operated by Lewis Lurie) and

 4   related company, Leadcreations.com, initiated some of the telemarketing calls to Mr. Hoffman

 5   until June of 2019. Triangular and Leadcreations.com initiated these calls itself or through a

 6   call center that it retained to place the calls.

 7           4.      After receiving the calls from Triangular and Leadcreations.com, Mr. Hoffman

 8   received ATDS calls from Hearing Help Express, Inc. directly.

 9           5.      Mark Hoffman has not been a Hearing Help Express, Inc. customer at any time,

10   and Mark Hoffman did not consent to receive calls from Hearing Help Express, Inc., Triangular

11   Media Corp., Leadcreations.com, Lewis Lurie, or their agents. Mark Hoffman’s telephone

12   number is listed on the Do Not Call registry maintained by the Federal Trade Commission and

13   has been continuously listed there since August 21, 2009.

14           6.      Plaintiff brings this class action for damages and other equitable and legal

15   remedies resulting from Defendants’ violations of the TCPA.

16                                  II. JURISDICTION AND VENUE

17           7.      This Court has original jurisdiction over Plaintiff’s TCPA claims pursuant to 28
18   U.S.C. § 1331, because they present a federal question.
19           8.      This Court has personal jurisdiction over Hearing Help Express, Inc., Triangular
20   Media, Leadcreations.com, and Mr. Lurie because they initiated the calls to Plaintiff’s cellular
21   phone. Plaintiff’s cellular phone uses a Washington area code and was, at all relevant times,
22   located in Washington.

23           9.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

24   part of the events and omissions giving rise to Plaintiff’s claims occurred in this District.

25                                              III. PARTIES

26           10.     Plaintiff Mark Hoffman resides in Kitsap County, Washington.

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 2                                Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
              Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 3 of 14




 1            11.    Defendant Hearing Help Express, Inc. is an Illinois corporation with

 2   headquarters in Dekalb, Illinois.

 3            12.    Defendant Leadcreations.com, LLC is a Florida limited liability company with

 4   its principal place of business in Florida. Leadcreations.com engaged in telemarketing conduct

 5   in this district for, or together with, Triangular Media in order to market Hearing Help products.

 6            13.    Defendant Triangular Media Corp. is a Florida corporation with its principal

 7   place of business in Florida. Triangular engaged in telemarketing conduct in this district and

 8   others throughout the nation in order to market Hearing Help products.

 9            14.    Defendant Lewis Lurie is the owner and operator of Triangular Media.

10            15.    Under the TCPA, an individual such as Mr. Lurie, may be personally liable for

11   the acts alleged in this Complaint pursuant to 47 U.S.C. § 217 of the TCPA, which reads, inter

12   alia:
              [T]he act, omission, or failure of any officer, agent, or other person acting for or
13            employed by any common carrier or user, acting within the scope of his
              employment, shall in every case be also deemed to be the act, omission, or failure
14
              of such carrier or user as well as of that person.
15
     See 47. U.S.C. § 217 (emphasis added).
16
              16.    Mr. Lurie personally participated in the actions complained of by (a) selecting
17
     some of the phone numbers that would be called; (b) choosing any telemarketing call center
18
     that it might have used; and (c) personally authorizing the telemarketing conduct of Triangular
19
     Media.
20
                                    IV. FACTUAL ALLEGATIONS
21
     A.       Defendants made non-emergency calls to the cellular phones of Plaintiff and other
22            consumers without their prior express written consent.

23            17.    Plaintiff’s telephone number, (XXX) XXX-9916, is assigned to a cellular

24   telephone service.

25

26

27
                                                                       TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 3                                Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 4 of 14




 1          18.     Plaintiff has not been a Hearing Help Express, Inc. customer or subscriber at any

 2   time and never consented to receive calls from Hearing Help Express, Inc., Leadcreations.com,

 3   Triangular Media, or Lewis Lurie.

 4          19.     In May and June of 2019, the Plaintiff received at least seven telemarketing calls

 5   from Leadcreations.com, Triangular Media, or a call center they commissioned.

 6          20.     These calls occurred on May 21, 22, 23, 24 and June 4, 13, 2019.

 7          21.     All of the calls were made using the Caller ID (855) 255-8148.

 8          22.     During the call on June 13, 2019, Plaintiff was transferred and a prerecorded

 9   message played. The prerecorded message played a series of recorded questions. Plaintiff

10   wanted to know who had been calling him so he answered the questions. At the end of the

11   message, a prerecorded question asked him if he agreed to receive automated calls about

12   hearing aids. The recording did not identify who would be calling him about hearing aids.

13   Plaintiff answered “no,” clearly indicating that he did not consent to receive calls.

14          23.     On August 27, 2019, Hearing Help Express, Inc. called Plaintiff’s cellular phone

15   from the telephone number (630) 403-8617.

16          24.     On August 29, 2019, Hearing Help Express, Inc. again called Plaintiff’s cellular

17   phone from the telephone number (630) 403-8617.

18          25.     On September 4, 2019, Hearing Help Express, Inc. again called Plaintiff’s

19   cellular phone, this time from the telephone number (847) 748-0828.

20          26.     The September 4, 2019 call that the Plaintiff received from Hearing Help

21   Express, Inc. began with a pause.

22          27.     During the calls that Plaintiff answered, an individual from Hearing Help

23   Express, Inc. promoted its hearing aid services and offered to sell them to the Plaintiff.

24          28.     Plaintiff was not interested and had not requested information regarding those

25   products.

26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 4                               Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 5 of 14




     B.     Defendants Used an ATDS.
 1
            29.     During at least the June 13, 2019 call, Triangular Media, Leadcreations.com, or
 2
     a call center they retained, called Plaintiff’s cellular phone using an ATDS. Plaintiff noted a
 3
     pause before being connected to the call, which is characteristic of a call placed by an ATDS.
 4
            30.     Furthermore, Plaintiff called back the telephone number that called him during
 5
     all of the calls, Caller ID (855) 255-8148, and received a message that stated, “The number you
 6
     have dialed is not in service.” This is also indicative that an ATDS is used, as the call was made
 7
     using a “spoofed” (made up) Caller ID number.
 8
            31.     During the September 4, 2019 call, Hearing Help Express, Inc. called Plaintiff’s
 9
     cellular phone using an ATDS. Plaintiff noted a pause before being connected to the call, which
10
     is characteristic of a call placed by an ATDS.
11
            32.     Hearing Help Express, Inc. is a division of IntriCon, with operations in the
12
     United States, Asia and Europe. The scale of Hearing Help Express, Inc.’s business requires
13
     that it and its agents use a sophisticated dialing system capable of storing phone numbers and
14
     dialing them automatically, as well as delivering messages without requiring the involvement
15
     of human agents.
16
            33.     The equipment used to call Plaintiff and others not only had the capacity to store
17
     or produce telephone numbers to be called using a random or sequential number generator, but
18
     was programmed to sequentially or randomly access stored telephone numbers to automatically
19
     call such numbers for the calls that are the subject of this case. The equipment generated, and
20
     then stored, a sequence of telephone numbers for calling, and then automatically called those
21
     numbers. The calls were part of a campaign that made numerous phone calls in a short period
22
     of time without human intervention.
23
            34.     In August of 2019, a former employee left the following review of working at
24
     Hearing Health Express, Inc. on the website GlassDoor, entitled “Boiler room telemarketing for
25
     hearing aid sales”:
26

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 5                               Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 6 of 14




             The outbound sales operation is run like a boiler room. Cheap leads are loaded into
 1           a dialer…. About 98% did not ask for information on hearing aids, so you spend
             most of your day wasting your time talking to people who don’t even have hearing
 2
             loss.
 3
     See https://www.glassdoor.com/Reviews/Hearing-Help-Express-Reviews-E2608089.htm (Last
 4
     Visited September 24, 2019).
 5
     C.      Hearing Help is Vicariously Liable for Triangular Media and Leadcreation.com’s
 6           Calling Conduct.
 7           35.    Hearing Help hired Leadcreations.com and Triangular Media to originate new
 8   business through telemarketing conduct.
 9           36.    Hearing Help accepted the benefits of Leadcreations.com and Triangular
10   Media’s illegal telemarketing by accepting leads called illegally and then attempting to sell
11   Hearing Help’s good and services to them.
12           37.    Hearing Help also had absolute control over whether, and under what
13   circumstances, it would accept a lead.
14           38.    Hearing Help knew (or reasonably should have known) that Leadcreations.com
15   and Triangular Media were violating the TCPA on its behalf and failed to take effective steps
16   within its power to force Triangular to cease that conduct.
17           39.    In fact, Leadcreations.com and Triangular Media have previously settled
18   allegations that it violated the TCPA.
19   D.      Defendants’ TCPA violations injured Plaintiff.
20
             40.    During the relevant period, Plaintiff has carried his cellular phone with him at
21
     most times so that he can be available to family and friends.
22
             41.    Defendants’ calls invaded Plaintiff’s privacy and intruded upon his right to
23   seclusion. The calls frustrated and upset Plaintiff by interrupting his daily life and wasting his
24   time.
25           42.    Defendants’ calls intruded upon and occupied the capacity of Plaintiff’s cellular
26   phone and depleted the battery of Plaintiff’s cellular phone. The calls temporarily seized and
27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 6                                Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 7 of 14




 1   trespassed upon Plaintiff’s use of his cellular phone, and caused him to divert attention away

 2   from other activities to address the calls.

 3                              V. CLASS ACTION ALLEGATIONS

 4          43.     Plaintiff brings this lawsuit under Federal Rules of Civil Procedure Rules 23(a),
 5   (b)(2), and (b)(3) as a representative of the following classes:
 6
                    Class 1:
 7
                    All persons or entities within the United States who received, on
 8                  or after October 9, 2015, a non-emergency telephone call from or
                    on behalf of Leadcreations.com or Triangular Media Corp
 9                  promoting goods or services:
10
                    (i) to a cellular telephone number through the use of an automatic
11                  telephone dialing system or an artificial or prerecorded voice; or

12                  (ii) to a cellular or residential telephone number that has been
                    registered on the national Do Not Call Registry for at least 31 days
13                  and who received more than one such call within any twelve-
                    month period.
14
                    Class 2:
15

16                  All persons or entities within the United States who received, on
                    or after October 9, 2015, a non-emergency telephone call from or
17                  on behalf of Hearing Help Express, Inc., promoting goods or
                    services:
18
                    (i) to a cellular telephone number through the use of an automatic
19
                    telephone dialing system or an artificial or prerecorded voice; or
20
                    (ii) to a cellular or residential telephone number that has been
21                  registered on the national Do Not Call Registry for at least 31 days
                    and who received more than one such call within any twelve-
22                  month period.

23
     Plaintiff reserves the right to amend the class definition following an appropriate period of
24
     discovery.
25

26

27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 7                                 Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                    www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 8 of 14




 1           44.      Excluded from the Classes are Defendants, their employees, agents and assigns,

 2   and any members of the judiciary to whom this case is assigned, their respective court staff, and

 3   Plaintiff’s counsel.

 4           45.      Because auto-dialing equipment maintains records of each contact, members of

 5   the above-defined Classes can be identified through Defendants’ or their agents’ records.

 6                                              Numerosity

 7           46.      At the time of filing, Plaintiff does not know the exact number members of
 8   Classes. But the breadth of Hearing Help Express, Inc. operations indicates that Class Members
 9   likely number in the hundreds or thousands, and are geographically disbursed throughout the
10   country.
11           47.      The alleged size and geographic dispersal of the Classes makes joinder of all
12   Class Members impracticable.
13                                    Commonality and Predominance
14           48.      Common questions of law and fact exist with regard to each of the claims and
15   predominate over questions affecting only individual Class members. Questions common to the
16   Class include:
17                    a.     Whether Hearing Help’s dialing system(s) constitute an ATDS under the
18   TCPA;
19                    b.     Whether Leadcreations.com or Triangular Media’s dialing system(s), or
20   the dialing system(s) of call centers they retained, constitute an ATDS under the TCPA;
21                    c.     Whether Hearing Help used an ATDS to place non-emergency calls to
22   the cellular telephones of Plaintiff and Class members without their prior express written

23   consent;

24                    a.     Whether Leadcreations.com or Triangular Media used an ATDS to place

25   non-emergency calls to the cellular telephones of Plaintiff and Class members without their

26   prior express written consent;

27
                                                                      TERRELL MARSHALL LAW GROUP PLLC
                                                                             936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 8                               Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 9 of 14




 1                     b.      Whether Defendants placed calls to numbers on the National Do Not

 2   Call Registry;

 3                     c.      Whether Defendants’ telephone calls were made knowingly or willfully;

 4                     d.      Whether Hearing Help is vicariously liable for the conduct of

 5   Leadcreations.com or Triangular Media Corp.

 6                     e.      Whether Leadcreations.com is vicariously liable for the conduct of call

 7   centers it retained;

 8                     f.      Whether Triangular Media is vicariously liable of the conduct of call

 9   centers it retained;

10                     g.      Whether Plaintiff and Class members were injured by receiving such

11   calls; and

12                     h.      Whether Defendants should be enjoined from engaging in such conduct

13   in the future.

14                                                   Typicality

15           49.       Plaintiff’s claims are typical of the claims of the Classes, in that Plaintiff, like all
16   Class Members, has been injured by Defendants’ uniform misconduct—the placement of calls
17   to telephones for non-emergency purposes without the prior written express consent of the
18   called parties.
19                                        Adequacy of Representation
20           50.       Plaintiff will fairly and adequately protect the interests of the Classes and is
21   committed to the vigorous prosecution of this action. Plaintiff has retained counsel experienced
22   in class action litigation and matters involving TCPA violations.

23                                                  Superiority
24           51.       A class action is superior to other available methods for the fair and efficient
25   adjudication of this controversy. Because the amount of each individual claim is small relative
26   to the complexity of the litigation, and because of Defendants’ financial resources, Class
27
                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                  936 North 34th Street, Suite 300
     SECOND AMENDED COMPLAINT—CLASS ACTION - 9                                    Seattle, Washington 98103-8869
                                                                               TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                       www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 10 of 14




 1   members are unlikely to pursue legal redress individually for the violations detailed in this

 2   complaint. Class-wide damages are essential to induce Defendants to comply with federal law.

 3   Individualized litigation would significantly increase the delay and expense to all parties and to

 4   the Court and would create the potential for inconsistent and contradictory rulings. By contrast,

 5   a class action presents fewer management difficulties, allows claims to be heard which would

 6   otherwise go unheard because of the expense of bringing individual lawsuits, and provides the

 7   benefits of adjudication, economies of scale, and comprehensive supervision by a single court.

 8                                VI. FIRST CLAIM FOR RELIEF

 9                            Violation of § 227(b)(1) for calls made using
10                             an ATDS or artificial/prerecorded voice
             52.    Defendants violated 47 U.S.C. § 227(b)(1) by placing non-emergency calls,
11
     either directly or through the actions of others, using an automatic telephone dialing system or
12
     an artificial or prerecorded voice to cellular telephone numbers without the prior express
13
     written consent of the called party.
14

15                              VII. SECOND CLAIM FOR RELIEF

16                          Violation of § 227(c) for calls placed to numbers
                                   listed on the Do Not Call Registry
17

18           53.    Defendants violated 47 U.S.C. § 227(c) by placing, either directly or through the
19   actions of others, more than one telephone solicitation call within a 12-month period to
20   telephone numbers that have been listed on the national Do Not Call Registry for at least 31
21   days.
22                                  VIII. PRAYER FOR RELIEF
23           WHEREFORE, Plaintiff, individually and on behalf of the Class defined above,
24   respectfully requests that this Court:
25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     SECOND AMENDED COMPLAINT—CLASS                                          936 North 34th Street, Suite 300
     ACTION - 10                                                             Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 11 of 14




 1          A.      Determine that the claims alleged herein may be maintained as a class action

 2   under Federal Rule of Civil Procedure 23, and issue an order certifying the Class defined above

 3   and appointing Plaintiff as the Class representative;

 4          B.      Award $500 in statutory damages for each and every call that Defendants

 5   negligently placed in violation of 47 U.S.C. § 227(b)(1) of the TCPA;

 6          C.      Award $1,500 in statutory damages for each and every call that Defendants

 7   willfully or knowingly placed in violation of 47 U.S.C. § 227(c)(5) of the TCPA;

 8          D.      Grant appropriate injunctive and declaratory relief, including, without limitation,

 9   an order requiring Defendants to implement measures to stop future violations of the TCPA;

10   and

11          E.      Grant such further relief as the Court deems proper.

12                               IX. DEMAND FOR JURY TRIAL

13          Plaintiff hereby demands a trial by jury.
14          RESPECTFULLY SUBMITTED AND DATED this 11th day of September, 2020.
15                                         TERRELL MARSHALL LAW GROUP PLLC
16

17                                         By: /s/ Adrienne D. McEntee, WSBA #34061
                                               Beth E. Terrell, WSBA #26759
18                                             Email: bterrell@terrellmarshall.com
                                               Jennifer Rust Murray, WSBA #36983
19
                                               Email: jmurray@terrellmarshall.com
20                                             Adrienne D. McEntee, WSBA #34061
                                               Email: amcentee@terrellmarshall.com
21                                             Benjamin M. Drachler, WSBA #51021
                                               Email: bdrachler@terrellmarshall.com
22                                             936 North 34th Street, Suite 300
                                               Seattle, Washington 98103-8869
23
                                               Telephone: (206) 816-6603
24

25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     SECOND AMENDED COMPLAINT—CLASS                                           936 North 34th Street, Suite 300
     ACTION - 11                                                              Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
          Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 12 of 14




                                      Anthony I. Paronich, Admitted Pro Hac Vice
 1                                    Email: anthony@paronichlaw.com
 2                                    PARONICH LAW, P.C.
                                      350 Lincoln Street, Suite 2400
 3                                    Hingham, Massachusetts 02043
                                      Telephone: (617) 485-0018
 4                                    Facsimile: (508) 318-8100
 5
                                 Attorneys for Plaintiff and the Proposed Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                          TERRELL MARSHALL LAW GROUP PLLC
     SECOND AMENDED COMPLAINT—CLASS                              936 North 34th Street, Suite 300
     ACTION - 12                                                 Seattle, Washington 98103-8869
                                                              TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                      www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 13 of 14




 1                                     CERTIFICATE OF SERVICE

 2          I, Adrienne D. McEntee, hereby certify that on September 11, 2020, I electronically

 3   filed the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the following:

 5                  David E. Crowe, WSBA #43529
                    Email: dcrowe@vkclaw.com
 6
                    VAN KAMPEN & CROWE PLLC
 7                  1001 Fourth Avenue, Suite 4050
                    Seattle, Washington 98154
 8                  Telephone: (206) 386-7353
                    Facsimile: (206) 405-2825
 9

10                  Ana Tagvoryan, Admitted Pro Hac Vice
                    Email: atagvoryan@blankrome.com
11                  Nicole Bartz Metral, Admitted Pro Hac Vice
                    Email: nbmetral@blankrome.com
12                  BLANK ROME LLP
                    2029 Century Park East, 6th Floor
13                  Los Angeles, California 90067
14                  Telephone: (424) 239-3400
                    Facsimile: (424) 239-3434
15
                    Jeffrey Rosenthal, Admitted Pro Hac Vice
16                  Email: rosenthal-j@blankrome.com
                    BLANK ROME LLP
17                  130 North 18th Street
18                  Philadelphia, Pennsylvania 19103
                    Telephone: (215) 569-5500
19                  Facsimile: (215) 569-5555

20                  Attorneys for Defendant Hearing Help Express, Inc.
21
                    Carl J. Marquardt
22                  Email: carl@cjmpllc.com
                    LAW OFFICE OF CARL J. MARQUARDT, PLLC
23                  1126 34th Avenue, Suite 311
                    Seattle, Washington 98122-5137
24                  Telephone: (206) 388-4498
25

26

27
                                                                  TERRELL MARSHALL LAW GROUP PLLC
     SECOND AMENDED COMPLAINT—CLASS                                       936 North 34th Street, Suite 300
     ACTION - 13                                                          Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                               www.terrellmarshall.com
          Case 3:19-cv-05960-MJP Document 72 Filed 09/11/20 Page 14 of 14




                Edward Maldonado, Admitted Pro Hac Vice
 1              Email: eam@maldonado-group.com
                Email: awclerk@maldonado-group.com
 2
                MALDONADO LAW GROUP
 3              2850 S. Douglas Road, Suite 303
                Coral Gables, Florida 33134
 4              Telephone: (305) 477-7580
 5              Attorneys for Defendant Lewis Lurie
 6
          DATED this 11th day of September, 2020.
 7
                                       TERRELL MARSHALL LAW GROUP PLLC
 8
                                       By:     /s/ Adrienne D. McEntee, WSBA #34061
 9                                           Adrienne D. McEntee, WSBA #34061
                                             Email: amcentee@terrellmarshall.com
10
                                             936 North 34th Street, Suite 300
11                                           Seattle, Washington 98103
                                             Telephone: (206) 816-6603
12                                           Facsimile: (206) 319-5450
13                                     Attorneys for Plaintiff and the Proposed Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                              TERRELL MARSHALL LAW GROUP PLLC
     SECOND AMENDED COMPLAINT—CLASS                                  936 North 34th Street, Suite 300
     ACTION - 14                                                     Seattle, Washington 98103-8869
                                                                  TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                          www.terrellmarshall.com
